DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-21, drawn to a boiler, classified in F22B1/22.
II. Claims 22-23, drawn to a superheater, classified in F22G7/14.


The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) the inventions have separate classifications.
(B) the inventions have a separate status in the art when they are classifiable together.
(C) the inventions require a different field of search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Michael Seymour on 8/3/2021 a provisional election was made without traverse to prosecute the invention I, claims 1-21.  Affirmation of this election must be made by applicant in replying to this Office action.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al (US PG Pub. No. 2017/0130953) in view of Macadam (US PG Pub. No. 2014/0305645).
	Barker teaches a boiler (10) comprising: an upper steam drum (14) having an internal divider (304) which divides the upper steam drum into a clean section (301) and a concentrated section (303); a lower drum (20) having an internal divider (see figure 4) which divides the lower drum into a clean section (202, 204 and 206) and a concentrated section (208); clean downcomers (12) connecting the clean section of the upper steam drum (see figures 2-4 and 6) to the clean section of the lower drum; concentrated downcomers (13) connecting the concentrated section of the upper steam drum to the concentrated section of the lower drum (see figures 2-4 and 6); tubes (32-34) connected to convey a steam-water mixture from the lower drum into the upper steam drum.

	Macadam teaches a SAGD boiler similar to Barker including retrofitting a boiler with a superheater (440) having an input terminal (427) connected to receive steam from the clean section of the upper steam drum (see paragraphs 39-40 where clean steam from the upper drum is sent to the superheater).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barker with the teachings of Macadam to include a superheater in order to enhance the boiler system (see at least paragraphs 40-41 of Macadam).

Regarding claim 2:
	Barker modified above teaches an attemperator (mixing the superheated steam with evaporator blow-down see figure 4 of Macadam as modified above) connected with an output terminal of the superheater (see figure 4 of Macadam as modified above), the attemperator configured to inject an attemperation fluid into superheated steam flow output from the output terminal of the superheater (see figure 4 of Macadam as modified above). 

Regarding claim 3:
	Barker modified above teaches wherein the attemperator is connected with the concentrated section of the upper stream drum to receive the attemperation fluid comprising concentrated steam from the concentrated section 

Regarding claim 4:
	Barker modified above teaches the boiler includes a furnace section (16) and a boiler section (section where 32-34 are located, see figure 6) defining a heated gas flow path along which heated gas passes through the furnace section and then through the boiler section, the steam-water tubes being disposed in the boiler section (see figure 6).
	Barker modified above fails to specifically disclose the superheater being disposed in the boiler section in the embodiment used above from Macadam however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the superheater be located in the boiler since it is an art equivalent well known throughout the art to be interchangeable (as seen from the embodiments of Macadam figures 1 and 4, where in figure 1 the superheater is in the boiler, being an art equivalent of the embodiment of the superheater in figure 4 as used above). 

Regarding claim 5:

	Barker modified above fails to specifically disclose the superheater replaces at least the inner tubes of a bank in the boiler section, however the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the superheater replace boiler tubes since it would be a simple design choice to replace a section with the superheater as there would not be enough space otherwise within the boiler section where the superheater is being retrofitted within as taught by Macadam.

Regarding claim 6:
	Barker modified above teaches the boiler includes a furnace section (16) and a boiler section (Section of 32-34) defining a heated gas flow path along which heated gas passes through the furnace section and then through the boiler section (see figure 6)
	Barker modified above fails to specifically disclose the superheater being disposed in the furnace section in the embodiment used above from Macadam however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the superheater be located in the furnace since it is an art equivalent well known throughout the art to be interchangeable (as seen from the embodiments of Macadam figures 2 and 

Regarding claim 7:	Barker modified above teaches the boiler includes a furnace section (16) and a boiler section (section of 32-34) defining a heated gas flow path along which heated gas passes through the furnace section and then through the boiler section (see figure 6), the steam-water tubes being disposed in the boiler section, and the boiler further comprises: a superheater module housing (see figure 4 of Macadam where the walls of 440 are the housing) containing the superheater (440 of Macadam), the superheater module housing connected with an outlet of the heated gas flow path (See figure 4 of Macadam), the superheater module housing defining a sealed conduit continuing the heated gas flow path past the outlet (see figure 4 of Macadam). 

Regarding claim 9:	Barker modified above teaches the superheater does not have an input terminal connected with the lower drum (see figure 4 of Macadam where the only input terminal is the upper drum of the boiler). 

Regarding claim 10:


Regarding claim 11:
	Barker modified above teaches a boiler comprising: an upper steam drum (14); a lower drum (20); downcomers (12 and 13) connecting the upper steam drum to the lower drum; steam-water tubes (32-34) connecting the lower drum with an intermediate drum (21) connected with the upper steam drum by risers; and a superheater (440 of Macadam) having an input terminal connected to receive steam from the upper steam drum. 

Regarding claim 12:
	See claim 1 addressed above. 

Regarding claims 13-18:
	See claim 2-7 addressed above. 


	See claims 9-10 addressed above.

	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barker in view of Macadam as applied to claims 7 and 18 above respectively, and further in view of Costanzo et al (US PG Pub. No. 2014/0262257).
Regarding claims 8 and 19:
	Barker modified above teaches the sealed conduit defined by the superheater module housing.
	Barker fails to teach the superheater housing connects the outlet with an economizer.
	Costanzo teaches a steam generating boiler similar to Barker including having an economizer (150) following a superheater (160) within the housing (see figure 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barker with the teachings of Costanzo to include an economizer in order to utilize the extra heat of the boiler within the extra housing from the superheater.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Berruti (US PG Pub. No. 2011/0017449)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762